       Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                     MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION

 This document relates to: All Actions




 GLAXOSMITHKLINE LLC’S MEMORANDUM IN SUPPORT OF ITS EMERGENCY
     MOTION TO ENFORCE THE COURT’S CASE MANAGEMENT ORDER

       Defendant GSK files this emergency motion in response to Plaintiffs’ unanticipated and

improper 85-page “Motion to Admit Their General Causation Expert Testimony” (hereinafter

“Motion”) filed on the deadline for “motions to exclude or limit expert testimony” under this

Court’s Case Management Order (“CMO”) No. 28. In essence, Plaintiffs have decided to try to

evade their 125-page limit for responding to GSK’s Daubert challenges to their experts by filing

an additional 85-page motion to bolster their experts.

       Plaintiffs’ Motion violates the terms of the Court’s CMO, is at odds with the established

sequence of Daubert/Rule 702 motions, and is not supported by any procedural or evidentiary rule.

Moreover, the Motion is a waste of judicial resources as it adds an entirely unnecessary 200-plus

pages of Daubert briefing to the hundreds of pages that this Court has already approved as

sufficient for the parties to address the issues. Additionally, the Motion is highly prejudicial to

GSK. In essence, Plaintiffs propose to respond to an “imaginary” motion that they “anticipated”

GSK would write, confusing the arguments that they speculated GSK “may make” with those

actually made in GSK’s motion.




                                                 1
        Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 2 of 8



       Moreover, the Motion sets forth counsel’s version of the science divorced from the

witnesses’ testimony about the science, and argues for the adoption of a causation methodology at

odds with the methodology used by their own experts. In other words, Plaintiffs attempt to

preemptively respond to a hypothetical version of GSK’s Daubert challenge to their experts, while

sidestepping the methodological and evidentiary concessions made by those same experts. The

Motion asks the Court to close its eyes to the sworn testimony of Plaintiffs’ experts and admit their

opinions based on counsel’s representations about the science—a relief that this Court is simply

not authorized to give. While Plaintiffs’ concern about their experts’ admissions is perhaps

understandable, their attempts to drown those admissions in hundreds of pages of unauthorized

briefing must be rejected outright.

       Accordingly, GSK asks that the Court summarily deny Plaintiffs’ Motion without prejudice

to their ability to raise the same arguments, if appropriate, in response to GSK’s actual challenges

to their experts, as contemplated by CMO 28 and the Federal Rules of Evidence. Alternatively, if

the Court allows the Motion to stand, it should count against Plaintiffs’ page limit for their

opposition to GSK’s Daubert challenges.

                                          ARGUMENT

I.     THE MOTION VIOLATES CASE MANAGEMENT ORDER NO. 28, HAS NO
       BASIS IN THE LAW, AND IS A WASTE OF JUDICIAL RESOURCES.

       “It is axiomatic that the court possesses the inherent authority to enforce its own orders.”

Greenfield Mills Inc. v. Carter, No. 1:00 CV 0219, 2008 WL 4757323, at *1, n.1 (N.D. Ind. Oct.

29, 2008); Garcia v. Spaulding, 324 F. Supp. 3d 228, 235 (D. Mass. 2018) (same). It is similarly,

well-established that “for the sake of judicial economy,” a court may deny or dismiss “duplicative”

motions. See, e.g., United States v. $7,679.00 United States Currency, 13-CV-727A, 13-CV-




                                                 2
        Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 3 of 8



1057A, 2017 WL 696849, at *2 (W.D.N.Y. Feb. 22, 2017); United States v. Barker, 182 F.R.D.

661, 664, n.5 (S.D. Ga. 1998).

       Plaintiffs’ Motion not only violates the terms of CMO 28, but is patently duplicative of

Plaintiffs’ opposition to GSK’s Daubert motion that is due on January 11th. While the Motion is

styled as a Daubert/Rule 702 motion, it is universally acknowledged that Daubert motions seek to

exclude expert testimony. Fed. R. Evid. 702. Not surprisingly, this Court’s Case Management

Order No. 28 (that sets forth the deadlines and page limits for these motions) repeatedly states that

it applies to “motions to exclude or limit expert testimony.” (Doc. 1209). There is no procedural

rule that even contemplates, let alone permits, an anti-“Daubert” motion to admit expert testimony.

       Plaintiffs’ Motion not only puts Daubert on its head, but is a waste of judicial resources.

Plaintiffs have filed a “straw-motion” that purports to preemptively “anticipate” and respond to

GSK’s Daubert arguments. Many of these are arguments that GSK has not raised in its challenge

to Plaintiffs’ experts and, indeed, has no intention of raising. Plaintiffs also misstate some

arguments that GSK did actually make. It is a waste of judicial resources for the Court to wade

through 85 pages about arguments that GSK “may” raise, only to then turn to GSK’s opposition,

which will by necessity have to be lengthy, to learn that GSK is not even making several of those

arguments at all. Furthermore, because this confuses arguments that GSK “may make” with those

it actually is making, it is highly prejudicial to GSK.

       As for arguments that GSK actually is making, they are already addressed in GSK’s

Daubert motion, and Plaintiffs have an opportunity to respond to it in 125 pages pursuant to CMO

28. The Court should not allow Plaintiffs to get two bites of the same apple, adding 200-plus pages

of duplicative briefing (i.e., Plaintiffs’ 85-page motion, GSK’s response, and Plaintiffs’ reply) to




                                                  3
        Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 4 of 8



the already generous page allotment of the CMO.1 Plaintiffs’ motion is unduly burdensome to both

GSK and the Court and should not be countenanced.2

II.     THE MOTION IS UNNECESSARY AND IMPROPERLY SEEKS TO SUPPLANT
        PLAINTIFFS’ EXPERTS’ METHODOLOGY WITH COUNSEL’S ARGUMENT.

        Even taking the Motion at face value, Plaintiffs try to justify it based upon their

“expectation” that GSK will challenge Plaintiffs’ experts “in piecemeal fashion.” Motion at 2. This

is simply not the case. GSK filed a single brief with a general overview of the science, law, and

methodological admissions applicable to every expert, in addition to its challenges to the

individual experts based on the individual methodology and opinions proffered by each

expert. Thus, by Plaintiffs’ own admission, the Motion is unnecessary.

        Moreover, the Motion is a blatant attempt by Plaintiffs’ counsel to supplant their own

experts’ methodology, as sworn to at their depositions, with a methodological theory put forth by

counsel—one that is at odds with that of the very experts whose testimony they seek to

admit. Counsel has already been afforded an opportunity to put their theory of causation before

the Court at Science Day. They should not be permitted to hijack the proceedings contemplated by




        1
           To the extent Plaintiffs argue the Motion is not duplicative of their forthcoming response to GSK’s
Daubert motion, then it also violates Local Rule 7.1, which provides that “Memoranda supporting or
opposing allowance of motions shall not, without leave of court, exceed 20 pages, double-spaced.”
         2
           GSK is aware that a “Motion to Fully Include Their Causation Experts’ Testimony at Trial” was
filed by the plaintiffs in the case of Allen v. Martin Surfacing, 263 F.R.D. 47 (D. Mass.), in 2007, and
ultimately granted by this Court. Case No. 05-40048-FDS (Doc. #54). The circumstances in Allen, however,
are completely different. First, the defendant failed to raise any procedural objection to the plaintiffs’
motion. Second, the plaintiffs in Allen did not have an opportunity to submit a 125-page opposition, as
Plaintiffs do here, to the actual motion to exclude. To the contrary, the plaintiffs’ affirmative motion and
opposition to the defendants’ motion together totaled less than 53 pages (Doc #54, 58). Moreover, the Allen
motion essentially laid out, in summary fashion, the factual and methodological underpinnings of plaintiffs’
experts’ opinions, as set forth in their expert reports. (Doc #54). It did not improperly ask the Court to
accept counsel’s view of the science divorced from the record or wrongly anticipate/ mischaracterize
defendants’ arguments. Thus, Allen certainly does not support the proposition that this Court should tolerate
duplicative and burdensome preemptive motion practice.

                                                      4
        Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 5 of 8



CMO 28 for a second attempt to discuss counsel’s theory, rather than defending the admissibility

of the actual opinions of their experts.

        Finally, there is no procedural basis for the relief that Plaintiffs seek. Plaintiffs ask the

Court to make an affirmative finding as to the admissibility of Plaintiffs’ counsel’s theory of

causation and then permit Plaintiffs’ experts to testify to that theory, without consideration of the

methodology or opinions of the individual experts themselves. Just by way of example, the Motion

argues that “epidemiologic studies are not required for admissibility” (Motion at pp. 5-7) even

though Plaintiffs’ experts repeatedly and unequivocally testified to the contrary at their

depositions.3

        Federal Rule of Evidence 702 and Daubert relate to the admissibility of specific expert

testimony, not reliability of the science through counsel’s eyes. In re Aredia & Zometa Prods.

Liab. Litig., No. 3:06-0381, 2009 WL 2497467, at *1 (M.D. Tenn. Aug. 13, 2009) (“A Daubert

analysis applies to a specific expert witness and a specific expert witness’ testimony. . . . Plaintiffs

do not ask the Court to exclude a particular expert witness or specific testimony of a specific expert

witness; instead, Plaintiffs ask the Court to exclude all testimony on particular subjects. A Daubert

motion does not provide a vehicle for the relief sought by Plaintiffs herein.”).

        Not surprisingly, each and every one of the cases cited by Plaintiffs was a determination

by a court as to the admissibility of a particular expert’s testimony based on that expert’s specific




        3
         Danielsson Dep. 60:11-15 (“Q. Dr. Danielsson, you agree that consistent findings by two or more
high-quality epidemiologic studies are necessary to demonstrate human teratogenicity? A. Yes, yes, yes.”);
Sadler Dep. 45:17-21 (“Fair enough, Dr. Sadler. My question is, though, that you need human epidemiology
because there’s a background rate of these defects in the population? That’s all I'm asking. A. Yes.”); Louik
Dep. 55:24–56:4 (“Q. But you agree, Dr. Louik, that in trying to determine if an exposure like Zofran
increases the risk of septal defects or cleft palate, you need controlled epidemiological studies? A.
Controlled studies, yes, absolutely.”); Abdulla Dep. 52:19-22 (“Q. Okay. Would you degree [sic] that
epidemiological studies are necessary for – to determine if an exposure causes cardiac defects? A. Oh,
absolutely . . .”).

                                                     5
        Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 6 of 8



methodology in a specific scientific context. There is not a single case that holds that a general

theory of causation put forth by counsel is admissible, such that any expert, regardless of that

expert’s qualifications or methodology, should be allowed to testify to that theory.

                                          CONCLUSION

       For these reasons, GSK respectfully requests that this Court enforce CMO 28 by summarily

dismissing Plaintiffs’ Motion without prejudice to their ability to raise the same arguments, if

appropriate, in response to GSK’s actual challenges to their experts. Alternatively, if the Court

allows the Motion to stand, it should count against Plaintiffs’ page limit for their response to GSK’s

Daubert challenges.




                                                  6
      Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 7 of 8



Dated: December 14, 2018


                                 Respectfully submitted,

                                 /s/ Jennifer Hill
                                 Madeleine M. McDonough
                                 Jennifer M. Stevenson
                                 Jennifer Stonecipher Hill
                                 SHOOK, HARDY & BACON L.L.P.
                                 2555 Grand Blvd.
                                 Kansas City, MO 64108
                                 Telephone: (816) 474-6550
                                 Facsimile: (816) 421-5547
                                 mmcdonough@shb.com
                                 jstevenson@shb.com
                                 jshill@shb.com
                                 Admitted pro hac vice

                                 Mark D. Seltzer (BBO # 556341)
                                 Brain K. French (BBO # 637856)
                                 NIXON PEABODY LLP
                                 100 Summer Street
                                 Boston, MA 02110
                                 Telephone: 617-345-1000
                                 Facsimile: 617-345-1300
                                 mseltzer@nixonpeabody.com
                                 bfrench@nixonpeabody.com

                                 George W. Vien (BBO # 547411)
                                 DONNELLY, CONROY & GELHAAR LLP
                                 260 Franklin Street, Suite 1600
                                 Boston, MA 02110
                                 Telephone: 617-720-2880
                                 Facsimile: 617-720-3554
                                 gwv@dcglaw.com

                                 Attorneys for Defendant GlaxoSmithKline LLC




                                     7
       Case 1:15-md-02657-FDS Document 1256 Filed 12/14/18 Page 8 of 8




                                CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the
Notice of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those
identified as non-registered participants.

                                            /s/ Jennifer Hill
                                            Jennifer Hill




                                                8
